Order entered March 5, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00714-CV

                            ROBERT L. WILSON, Appellant

                                             V.

                           J. RANDLE HENDERSON, Appellee

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-15162

                                         ORDER

      Before the Court is appellant’s March 4, 2019 motion for an extension of time to file his

reply brief. We GRANT the motion and extend the time to March 19, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE